Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the RCE filed on 02/10/2022. Currently claims 1-2, 4, 6-9, 12 and 14-20 are pending.

DETAILED ACTION   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4, 6-9, 12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melde (Pub. No. US 2017/0345834 A1) in view of Kato (Pub. No. US 2007/0076482 A1), and further in view of Hellig et al. (Pub. No. US 2004/0023499 A1), herein Hellig.
Regarding claim 1, Melde discloses a method of manufacturing a floating gate memory cell, comprising: forming a memory device on a silicon-on-insulator (SOI) substrate, the SOI substrate comprising a semiconductor bulk substrate 140, a buried oxide layer 130 formed on the semiconductor bulk substrate, and a semiconductor layer 150 formed on the buried oxide layer, wherein forming the memory device comprises: forming a control gate 111; forming an insulating layer 171-172-173; and forming a floating gate 151; and forming a transistor device 120 on the SOI substrate, wherein an active region 155 of the transistor device is formed in the semiconductor layer 150 of the SOI substrate (Melde: Figs. 2-7 and paragraphs [0010], [0041]-[0043]).
Melde does not show forming a control gate in the semiconductor layer of the SOI substrate; forming an insulating layer on the control gate; and forming a floating gate on the insulating layer.
However, in the same field of endeavor, Kato teaches forming a non-volatile semiconductor memory device, comprising: forming a control gate in the semiconductor layer 133 of the SOI substrate; forming an insulating layer 134a on the control gate; and forming a floating gate 158 on the insulating layer, which can perform the electric writing and erasing and in which the threshold voltage at 
Therefore, it would have been obvious to one of ordinary skill in the art to have forming a control gate in the semiconductor layer of the SOI substrate; forming an insulating layer on the control gate; and forming a floating gate on the insulating layer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.
The previous combination does not specifically say an active region of the transistor device is formed in the bulk semiconductor layer of the SOI substrate.
However, in the same field of endeavor, Hellig teaches a method of manufacturing an integrated circuit device, comprising: forming a transistor device on the SOI device, wherein an active region of the transistor device is formed in the bulk semiconductor layer of the SOI substrate to offer improved device isolation, reduced region and parasitic capacitance, low power and enhanced performance (Hellig: Figs. 1-6 and paragraphs [0006]-[0015], [0030]-[0067]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Melde, Kato and Hellig to form a memory device on a silicon-on-insulator (SOI) substrate, wherein forming the memory device comprises: forming a control gate in the semiconductor layer of the SOI substrate; forming an insulating layer on the control gate; and forming a floating gate on the insulating layer; and forming a transistor device on the SOI substrate, 
Regarding claim 2, Melde in view of Kato, and further in view of Hellig teaches the method according to claim 1, wherein the insulating layer comprises an oxide-nitride-oxide (ONO) layer to enhance the capacitive coupling between the floating gate and the control gate (Melde: Fig. 3 and paragraphs [0005], [0032]).  
Regarding claim 4, Melde in view of Kato, and further in view of Hellig teaches the method according to claim 1, further comprising: forming a read/write gate of the transistor device; and electrically connecting the floating gate of the memory device to the read/write gate of the transistor device (Melde: Figs. 4-7 and paragraphs [0021], [0039], [0045]).  
Regarding claim 6, Melde in view of Kato, and further in view of Hellig teaches the method according to claim 4, wherein electrically connecting the floating gate of the memory device to the read/write gate of the transistor device further comprises: forming a contact in a metallization layer M1; and electrically connecting an electrode on the floating gate of the memory device and an electrode on the read/write gate of the transistor device via the contact in the metallization layer (Melde: Figs. 4-7 and paragraphs [0021], [0039], [0045]-[0048]).  
Regarding claim 7, Melde discloses a floating gate memory cell, comprising: a silicon-on-insulator (SOI) substrate, the SOI substrate comprising a semiconductor bulk substrate 140, a buried oxide layer 130 formed on the 
Melde does not show a control gate formed in the semiconductor layer of the SOI substrate; an insulating layer formed on the control gate; and a floating gate formed on the insulating layer.
However, in the same field of endeavor, Kato teaches a non-volatile semiconductor memory device, comprising: a control gate formed in the semiconductor layer 133 of the SOI substrate; an insulating layer 134a formed on the control gate; and a floating gate 158 formed on the insulating layer, which can perform the electric writing and erasing and in which the threshold voltage at the time of the read out is lowered (Kato: Figs. 20A-27C and paragraphs [0008], [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art to have a control gate formed in the semiconductor layer of the SOI substrate; an insulating layer formed on the control gate; and a floating gate formed on the insulating layer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

However, in the same field of endeavor, Hellig teaches a method of manufacturing an integrated circuit device, comprising: forming a transistor device on the SOI device, wherein an active region of the transistor device is formed in the bulk semiconductor layer of the SOI substrate to offer improved device isolation, reduced region and parasitic capacitance, low power and enhanced performance (Hellig: Figs. 1-6 and paragraphs [0006]-[0015], [0030]-[0067]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Melde, Kato and Hellig to form a memory device on a silicon-on-insulator (SOI) substrate, wherein forming the memory device comprises: forming a control gate in the semiconductor layer of the SOI substrate; forming an insulating layer on the control gate; and forming a floating gate on the insulating layer; and forming a transistor device on the SOI substrate, wherein an active region of the transistor device is formed in the bulk semiconductor layer of the SOI substrate.
Regarding claim 8, Melde in view of Kato teaches the floating gate memory cell according to claim 7, further comprising an erase electrode for erasing the memory device, wherein the erase electrode may be formed in the semiconductor layer or as a separate electrode (Melde: Figs. 4-7 and paragraphs [0021], [0039]).  
Regarding claim 9, Melde in view of Kato teaches the floating gate memory cell according to claim 7, wherein the transistor device further comprises: a gate dielectric layer 201 formed on the active; and a read/write gate 121 formed on the gate dielectric layer (Melde: Figs. 4-7 and paragraphs [0039], [0043]-[0044]).  
Regarding claim 12, Melde in view of Kato teaches the floating gate memory cell according to claim 9, further comprising an electrical connection between the floating gate of the memory device and the read/write gate of the transistor device (Melde: Figs. 4-7 and paragraphs [0021], [0039], [0045], [0048]).  
Regarding claim 14, Melde in view of Kato teaches the floating gate memory cell according to claim 12, wherein the electrical connection comprises: a metal contact formed in a metallization layer; an electrode formed on the floating gate of the memory device; an electrode formed on the read/write gate of the transistor device; a contact formed on the floating gate electrode and electrically contacting the metal contact in the metallization layer M1; and a contact formed on the read/write and electrically contacting the metal contact in the metallization layer (Melde: Figs. 4-7 and paragraphs [0021], [0039], [0045]-[0048]).
Regarding claim 15, Melde discloses a memory array, comprising: a plurality of floating gate memory cells, each floating gate memory cell comprising: a silicon-on-insulator (SOI) substrate, the SOI substrate comprising a semiconductor bulk substrate 140, a buried oxide layer 130 formed on the 
Melde does not show a control gate formed in the semiconductor layer of the SOI substrate; an insulating layer formed on the control gate; and a floating gate formed on the insulating layer.
However, in the same field of endeavor, Kato teaches a non-volatile semiconductor memory device, comprising: a control gate formed in the semiconductor layer 133 of the SOI substrate; an insulating layer 134a formed on the control gate; and a floating gate 158 formed on the insulating layer, which can perform the electric writing and erasing and in which the threshold voltage at the time of the read out is lowered (Kato: Figs. 20A-27C and paragraphs [0008], [0166]).
Therefore, it would have been obvious to one of ordinary skill in the art to have a control gate formed in the semiconductor layer of the SOI substrate; an insulating layer formed on the control gate; and a floating gate formed on the insulating layer, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

However, in the same field of endeavor, Hellig teaches a method of manufacturing an integrated circuit device, comprising: forming a transistor device on the SOI device, wherein an active region of the transistor device is formed in the bulk semiconductor layer of the SOI substrate to offer improved device isolation, reduced region and parasitic capacitance, low power and enhanced performance (Hellig: Figs. 1-6 and paragraphs [0006]-[0015], [0030]-[0067]).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Melde, Kato and Hellig to form a memory device on a silicon-on-insulator (SOI) substrate, wherein forming the memory device comprises: forming a control gate in the semiconductor layer of the SOI substrate; forming an insulating layer on the control gate; and forming a floating gate on the insulating layer; and forming a transistor device on the SOI substrate, wherein an active region of the transistor device is formed in the bulk semiconductor layer of the SOI substrate.
Regarding claim 16, Melde in view of Kato teaches the memory array according to claim 15, wherein each floating gate memory cell further comprises a gate electrically connecting the control gate of the memory device to the active area (Melde: Figs. 4-7 and paragraphs [0039], [0042], [0048]).  
Regarding claim 17, Melde in view of Kato teaches the memory array according to claim 16, wherein the gate electrically connecting the control gate of 
Regarding claim 18, Melde in view of Kato teaches the memory array according to claim 15, wherein each floating gate memory cell further comprises a wordline/control contact 113 connected to the control gate, and a sourceline contact and bitline contact connected to the active area (Melde: Figs. 4-7 and paragraphs [0005], [0038]-[0039], [0043]-[0044]; “…The silicided source region 122 is electrically connected to a source line (not shown in FIG. 4) by source contacts 124 and the silicided drain region 123 is electrically connected to a bit line (not shown in FIG. 4) by source contacts 125…”).  
Regarding claim 19, Melde in view of Kato teaches the memory array according to claim 18, wherein a set of the floating gate memory cells share the same wordline/control contact (Melde: Figs. 4-7 and paragraphs [0005], [0038]-[0039], [0043], [0048], and Kato: paragraphs [0019]-[0022], [0043]-[0044], [0120], [0124]-[0125], [0128], [0196]).
 Regarding claim 20, Melde in view of Kato teaches the memory array according to claim 18, wherein adjacent floating gate memory cells share the same sourceline contact or the same bitline contact (Melde: Figs. 4-7 and paragraphs [0005], [0038]-[0039], [0043], [0048], and Kato: paragraphs [0021]-[0022], [0043]-[0044], [0120], [0124]-[0125], [0128], [0196]).

Response to Arguments 
Applicant’s arguments with respect to claims 1-2, 4, 6-9, 12 and 14-20 have been fully considered, but are found to be moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 25, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813